DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the filing made 8/22/2022.
	Claims 1-20 are pending.

Election/Restrictions
	The restriction requirement is withdrawn in view of the claim amendments made by applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0377536 to West.
Regarding claims 1, West teaches a method of mitigating liquid-refrigerant migration using a processor (controller 160), the method comprising:
comparing a requested compressor speed of a variable-speed compressor to a pre-defined threshold; and
responsive to a determination that the requested compressor speed is greater than the pre- defined threshold, operating the variable-speed compressor at a first compressor speed that is less than the requested compressor speed.
West par. 9 teaches a motor of the compressor is prevented from exceeding a predetermined speed limit for a predetermined time following the start of the compressor to provide a liquid clearing function so as to avoid damage to the compressor due to liquid migration into the compressor. 
While West does not expressly teach requesting a speed and comparing it to the predefined threshold, it would have been obvious to one of ordinary skill in the art, at the time of the invention, that in certain operating modes the system will specify/request a desired speed, and when this occurs the comparing step with the predetermined speed limit would need to take place, and then the system would operate at a first speed less than the threshold and requested speed. 

Regarding claim 2, West teaches the method of claim 1, comprising, responsive to a determination that the requested compressor speed is not greater than the pre-defined threshold, operating the variable-speed compressor at the requested compressor speed.
While West does not expressly teach this, there is no apparent reason for not operating the system the requested speed when the requested speed is below the limit.

Regarding claim 4, West teaches the method of claim 1, wherein the method is performed on a vapor- compression system. (Fig. 1 has a compressor 110, condenser and evaporator 130, 120).

Regarding claim 6, West teaches the method of claim 1, comprising:
performing the operating step for a first pre-defined time period; (covered in claim 1), and
after expiration of the first pre-defined time period, operating the variable-speed compressor at a second compressor speed greater than the first compressor speed and less than the requested compressor speed.  (see par. 9, where motor speed is increased after the predetermined period of time).  
Regarding the limitation, “less than the requested speed”, it should be kept in mind that West teaches the speed controls to prevent liquid refrigerant from damaging the compressor, par. 7), which can happen if the compressor is operating at too high of a speed.  Thus, while it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify West to increase the compressor speed after the time period to improve the performance of the system, it can be expected that there will be some operating conditions, where the speed needs to be controlled to a value lower than that requested in order to protect the compressor.	    

Regarding claim 7, West teaches the method of claim 6, comprising:
performing the step of operating the variable-speed compressor at the second compressor speed for a second pre-defined time period; and
after expiration of the second pre-defined time period, operating the variable-speed compressor at a third compressor speed greater than the second compressor speed and less than the requested compressor speed.
Claim 7 is essentially just duplicating the steps performed in claim 6, and it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to include these limitations, if desired, to gradually change the operation of the compressor in multiple steps, versus abruptly changing the operation in fewer steps.      
	
Regarding claim 8, West teaches the method of claim 1, comprising, responsive to a determination that the requested compressor speed is not greater than the pre-defined threshold:
operating the variable-speed compressor at the requested compressor speed for a pre-defined time period and repeating the comparing step.
	There is no apparent reason why the system would not operate the compressor at the requested speed when the requested speed does not exceed the predefined threshold.  It would also be obvious, to one of ordinary skill in the art at the time of filing,  to perform the comparing step periodically in order to control the compressor speed if need be to prevent damage to the compressor.   




Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0377536 to West, US 2006/0042277 to Sadegh.
Regarding claim 3, West teaches the method of claim 1, but does not teach, comprising, before the comparing step:
receiving one of a heating-demand call and an end-defrost call; and
determining a requested compressor speed responsive to the receiving step.
Sadegh teaches a heat pump where a speed of the compressor is adjusted to match the total heating demand.  (par. 22, 26). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify West, in view of Sadegh, in order to provide the benfits of the invention to a heat pump, and to ensure the compressor provides the desired capacity to match the heating demand when the heat pump changes to heating mode.    
	
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0377536 to West, US 4,734,628 to Bench.
Regarding claim 5, West teaches the method of claim 1, comprising:
wherein the operating step is performed for a pre-defined time period (par. 9).
West does not teach, 
before expiration of the pre-defined time period, the comparing step is repeated;
responsive to a determination at the repeated comparing step that the requested compressor speed is greater than the pre-defined threshold, operating the variable-speed compressor at the first compressor speed; and
responsive to a determination at the repeated comparing step that the requested compressor speed is not greater than the pre-defined threshold, operating the variable-speed compressor at the requested compressor speed.
	Bench teaches monitoring a compressor speed repeatedly (col. 1, 45-55).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify West, in view of Bench, in order to provide additional operational control to improve performance based on real time operating conditions.  For example, if the real time conditions indicate the requested compressor speed is not greater than the threshold, there is no apparent reason not to operate the system at the requested speed.        
	
Regarding claims 9-16, 

Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
Claims 9-16, with the exception of “A computer-program product comprising a non-transitory computer- usable medium having computer-readable program code embodied therein”, ,the claims are anticipated by the forgoing apparatus claims.  Regarding these additional limitations, US 2013/0047630 to Lu teaches a refrigerator with these limitations (par. 72), and would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify West, in view of Lu, in order tp provide an automated process for performing the method.
    
Regarding claims 17-20, these claims recite limitations addressed in previous claims, with the exception of a processor. US 2013/0047630 to Lu teaches a refrigerator with these limitations (par. 20), and would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify West, in view of Lu, in order provide a controller so that the system need not be operated by hand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763